Case 1:19-cv-00132-IMK Document 26 Filed 07/20/20 Page 1 of 22 PageID #: 270



                IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

ALPS PROPERTY & CASUALTY
INSURANCE COMPANY,

                  Plaintiff,

v.                                              CIVIL ACTION NO. 1:19CV132
                                                      (Judge Keeley)

S. SEAN MURPHY, ESQUIRE and
S. SEAN MURPHY, PLLC,

                  Defendants.

              MEMORANDUM OPINION AND ORDER GRANTING
      PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 22]

     The plaintiff, ALPS Property & Casualty Insurance Company

(“ALPS”), seeks a declaratory judgment that it has no obligation to

defend or indemnify the defendants, S. Sean Murphy, Esquire, and S.

Sean Murphy, PLLC (collectively, “Murphy”), in any insurance claim

arising   out    of   the   loss   to   an   unknown   criminal   actor    of   a

settlement      payment     from   Murphy’s     client,   Betty    J.     Parmer

(“Parmer”), to United Bank, Inc. (“United Bank”). That settlement

was intended to resolve an underlying dispute in the Circuit Court

of Monongalia County, West Virginia (Dkt. No. 1).

     Now pending is ALPS’s motion for summary judgment against

Murphy (Dkt. No. 22). Having examined the relevant policy language

in conjunction with pleadings in the underlying state court action,

the Court GRANTS the motion (Dkt. No. 22) and DECLARES that ALPs

has no duty to defend or indemnify Murphy on any claims arising out

of the lost settlement payment.
Case 1:19-cv-00132-IMK Document 26 Filed 07/20/20 Page 2 of 22 PageID #: 271



ALPS v. MURPHY                                                   1:19CV132

              MEMORANDUM OPINION AND ORDER GRANTING
      PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 22]

                              I. BACKGROUND

     At the outset, Murphy contends that there are several disputed

facts which form the basis of this case (Dkt. No. 24). Accordingly,

the Court has indicated where facts are in dispute and, as it must,

has viewed those facts in the light most favorable to Murphy, the

nonmoving party. See Providence Square Assocs., LLC v. G.D.F.,

Inc., 211 F.3d 846, 850 (4th Cir. 2000).

     A.    The Wire Transaction

     This dispute arises out of Murphy’s representation of Parmer

in a collection action involving United Bank, styled United Bank,

Inc. v. Parmer, Civil Action No. 17-C-210 (Cir. Ct. Monongalia

Cty., W. Va.) (“the United Bank case”) (Dkt. No. 23 at 2).

According to ALPS, on April 4, 2019, Parmer and United Bank

mediated their dispute, with Parmer agreeing to pay United Bank a

confidential settlement amount. Id. at 3. Although Murphy now

contends that the agreement is invalid, at the relevant time he

“believed that the settlement agreement signed at the mediation was

controlling and did represent a meeting of the minds.” (Dkt. No.

11-1 at 13, 17-18).

     In accord with his understanding at the time, on April 11,

2019, at 7:06 A.M., Murphy requested wire instructions via email


                                     2
Case 1:19-cv-00132-IMK Document 26 Filed 07/20/20 Page 3 of 22 PageID #: 272



ALPS v. MURPHY                                                      1:19CV132

                 MEMORANDUM OPINION AND ORDER GRANTING
         PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 22]

for the settlement payment from counsel for United Bank, Sean P.

George (“George”) (Dkt. No. 1 at 2). At 9:39 A.M., George responded

to Murphy’s email, stating “Will request them and forward on

receipt.” Id. at 3. At 2:41 P.M. the same day, a person or persons

apparently posing as George emailed Murphy wire instructions from

George’s email account, indicating that the payment should be

transferred to Chase Bank. Id. Murphy contends there is no evidence

to establish the true nature of the 2:41 P.M. email, arguing that

the email could have been a mistake or have come from George

himself (Dkt. No. 24 at 2).

     Murphy provided the Chase Bank instructions to Parmer’s bank,

Fulton Bank, by forwarding the 2:41 P.M. email (Dkt. Nos. 1 at 3;

11-1 at 16). On April 15, 2019, Fulton Bank, on behalf of Parmer,

wired the settlement payment according to the wire instructions

provided by Murphy. Id. Thereafter, on May 3, 2019, George informed

Murphy that United Bank had never received the payment. Id. The

loss was reported to Fulton Bank, Chase Bank, and the Federal

Bureau    of    Investigation,   but   the   settlement   payment    was   not

recovered. Id.

     B.        Settlement and Coverage Disputes

     ALPS issued Lawyers Professional Liability Insurance Policy


                                       3
Case 1:19-cv-00132-IMK Document 26 Filed 07/20/20 Page 4 of 22 PageID #: 273



ALPS v. MURPHY                                                   1:19CV132

                 MEMORANDUM OPINION AND ORDER GRANTING
         PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 22]

No. ALPS15426-7 (“Policy”) to S. Sean Murphy, PLLC for the policy

period August 31, 2018 to August 31, 2019, listing S. Sean Murphy,

Esquire, as the sole individual insured under the Policy (Dkt. No.

23 at 6). By correspondence dated May 6, 2019, Murphy notified ALPS

of a potential insurance claim arising out of the settlement

payment loss. Id. at 8. On May 17, 2019, he provided ALPS with

additional information, explaining that George “intends to pursue

. . . a claim” against Murphy on behalf of United Bank, and

demanding that ALPS defend him in connection with the potential

claim. (Dkt. No. 14-1 at 2).1

     Separately, on May 23, 2019, George asserted in a letter to

Murphy that the wire instructions Murphy forwarded to Fulton Bank

were incorrect, stating he had not provided Murphy with “bogus

instructions” and alleging that “Ms. Parmer’s bank and [Murphy] had

a duty to verify the instructions as accurate before acting upon


     1
             The policy requires the following of an insured (Dkt. No.
1-5 at 7):

     “If the insured received notice of a Claim, or becomes
     aware of a Wrongful Act that could reasonably be expected
     to be the basis of a Claim, then the Insured must, as a
     condition precedent to the Company’s obligation to defend
     or indemnify any Insured, immediately deliver a written
     notice directly to the Company via email, facsimile, or
     mail . . .”


                                     4
Case 1:19-cv-00132-IMK Document 26 Filed 07/20/20 Page 5 of 22 PageID #: 274



ALPS v. MURPHY                                                         1:19CV132

                 MEMORANDUM OPINION AND ORDER GRANTING
         PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 22]

them.”    Id.   at   4.   Murphy     contests   the   veracity    of   George’s

statement, but does not contest that George made such an assertion

(Dkt. No. 24 at 3).

      ALPS subsequently denied Murphy’s request for coverage on June

5, 2019, and filed a declaratory action in this Court on July 1,

2019. Id. While this case was pending, on July 23, 2019, United

Bank filed a motion to enforce the April 4, 2019 settlement

agreement in the United Bank case. Id. By order dated August 14,

2019, the Monongalia County Circuit Court (“Circuit Court”) granted

the motion and ordered Parmer to execute the proposed settlement

agreement and again pay the settlement amount despite her prior

payment. Id. at 5.

      Thereafter, on September 5, 2019, Murphy, on behalf of Parmer,

filed a Writ of Prohibition (“Writ”) with the West Virginia Supreme

Court of Appeals to prohibit the Circuit Court from enforcing the

settlement. Id. While the Writ was pending, this Court, on October

11,   2019,     denied    Murphy’s     motion   to    dismiss    for   lack   of

jurisdiction and failure to state a claim and stayed the case. Id.

After the West Virginia Supreme Court of Appeals denied the Writ,

the Court lifted the stay and set a briefing schedule (Dkt. Nos.

18-1, 20, 21).


                                        5
Case 1:19-cv-00132-IMK Document 26 Filed 07/20/20 Page 6 of 22 PageID #: 275



ALPS v. MURPHY                                                       1:19CV132

              MEMORANDUM OPINION AND ORDER GRANTING
      PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 22]
     Finally, the Circuit Court held a hearing to discuss the

resolution of the United Bank case and, on December 6, 2019,

ordered United Bank to submit the signed settlement agreement and

release to Murphy and directed Murphy to execute the settlement

agreement and release within ten days; if Murphy failed to do so,

the settlement agreement and release would be adopted (Dkt. No. 22-

1). Here, Murphy concedes that, pursuant to Fed. R. Evid. 201, the

Court may take judicial notice of the Circuit Court’s December 6,

2019 order, but argues that the order was not the result of

thorough fact-finding (Dkt. No. 24 at 3). Although Murphy is now

appealing the United Bank case, the declaratory judgment action in

this Court is fully briefed and ripe for disposition.

                        II. STANDARD OF REVIEW

     Summary    judgment   is   appropriate       where   the    “depositions,

documents,     electronically    stored      information,       affidavits   or

declarations,    stipulations    .   .   .   ,   admissions,     interrogatory

answers, or other materials” establish that “there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed R. Civ. P. 56(a), (c)(1)(A). The

Court must avoid weighing the evidence or determining its truth,

and limit its inquiry solely to a determination of whether genuine

issues of triable fact exist. Anderson v. Liberty Lobby, Inc., 477

                                     6
Case 1:19-cv-00132-IMK Document 26 Filed 07/20/20 Page 7 of 22 PageID #: 276



ALPS v. MURPHY                                                          1:19CV132

                MEMORANDUM OPINION AND ORDER GRANTING
        PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 22]
U.S. 242, 249 (1986).

        The moving party bears the initial burden of informing the

Court    of   the    basis   for    the   motion    and   of   establishing     the

nonexistence of genuine issues of fact. Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986). Once the moving party has made the

necessary showing, the non-moving party “must set forth specific

facts showing that there is a genuine issue for trial.” Anderson,

477 U.S. at 256 (internal quotation marks and citation omitted).

The “mere existence of a scintilla of evidence” favoring the non-

moving party will not prevent the entry of summary judgment; the

evidence      must   be   such     that   a    rational   trier   of   fact   could

reasonably find for the nonmoving party. Id. at 248–52.

                             III. APPLICABLE LAW

        The Declaratory Judgment Act authorizes district courts to

“declare the rights and other legal relations of any interested

party seeking such declaration.” 28 U.S.C. § 2201. In the Fourth

Circuit, “a declaratory judgment action is appropriate ‘when the

judgment will serve a useful purpose in clarifying and settling the

legal relations in issue, and . . . when it will terminate and

afford relief from the uncertainty, insecurity, and controversy

giving rise to the proceeding.’” Centennial Life Ins. Co. v.

Poston, 88 F.3d 255, 256 (4th Cir. 1996) (citing Aetna Cas. & Sur.

                                           7
Case 1:19-cv-00132-IMK Document 26 Filed 07/20/20 Page 8 of 22 PageID #: 277



ALPS v. MURPHY                                                        1:19CV132

               MEMORANDUM OPINION AND ORDER GRANTING
       PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 22]

Co. v. Quarles, 92 F.2d 321, 324 (4th Cir. 1937) (internal citation

omitted)). Where, as here, a declaratory judgment action is based

on diversity jurisdiction, the Court must apply West Virginia

substantive law, as it is the state in which the subject policy was

issued. See Beckley Mechanical, Inc. v. Erie Ins. & Cas. Co., 374

Fed. Appx. 381, 383, n.1 (4th Cir. 2010) (citing Erie R.R. v.

Thompkins, 304 U.S. 64 (1938).

      Under     West   Virginia   law,       liability    insurance   policies

establish two main duties on the part of the insurer, the duty to

defend and the duty to indemnify. See, e.g., Aetna Cas. & Sur. Co.

v.   Pitrolo,    342   S.E.2d   156,   160    (W.   Va.   1986);   Donnelly   v.

Transportation Insurance Co., 589 F.2d 761, 765 (4th Cir. 1978). As

a general rule, an insurer’s duty to defend is triggered when “the

allegations in the plaintiff’s complaint are reasonably susceptible

of an interpretation that the claim may be covered by the terms of

the insurance policy.” Pitrolo, 342 S.E.2d at 160; see also Syl.

Pt. 2, Farmers & Mechanics Mut. Ins. Co. of W. Va. v. Cook, 557

S.E.2d 801, 802 (W. Va. 2001). If any of the claims against the

insured might trigger coverage, the insurer must defend against all

the claims asserted. See Horace Mann Ins. Co. v. Leeber, 376 S.E.2d

581, 584 (W. Va. 1988) (citing Donnelly, 589 F.2d at 765).


                                       8
Case 1:19-cv-00132-IMK Document 26 Filed 07/20/20 Page 9 of 22 PageID #: 278



ALPS v. MURPHY                                                      1:19CV132

              MEMORANDUM OPINION AND ORDER GRANTING
      PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 22]

     Nevertheless, the insurer need not provide a defense if the

claims against its insured are “entirely foreign to the risk

insured against.” Air Force Ass’n v. Phoenix Ins. Co., 1990 WL

12677, at *2 (4th Cir. 1990) (citing Donnelly, 589 F.2d at 765).

Further, under West Virginia law, the duty to indemnify is narrower

than the duty to defend, encompassing an insurer’s “responsibility

to pay a monetary award when its insured becomes liable for a

covered claim.” ALPS Prop. & Cas. Ins. Co. v. Bowles Rice, LLP, No.

1:18CV29, 2018 WL 3639832, at *6 (N.D.W. Va. July 31, 2018) (citing

Perdue Farms, Inc. v. Travelers Cas. & Sur. Co. Of Am., 448 F.3d

252, 257-58 (4th Cir. 2006)).

     The specific wording of an insurance policy determines whether

it   provides    coverage   for   a   particular    claim.    See     Beckley

Mechanical, 374 Fed. App’x at 383; Cherrington v. Erie Ins.

Property and Cas. Co., 745 S.E.2d 508, 524 (W. Va. 2013). Indeed,

“[l]anguage in an insurance policy should be given its plain,

ordinary meaning.” Syl. Pt. 8, Cherrington, 745 S.E.2d at 511

(internal quotations and citations omitted). Courts should not

endeavor to interpret policy provisions unless they are unclear or

ambiguous. Id. Instead, courts must give terms and provisions their

meaning in the “plain, ordinary and popular sense, not in a


                                      9
Case 1:19-cv-00132-IMK Document 26 Filed 07/20/20 Page 10 of 22 PageID #: 279



ALPS v. MURPHY                                                    1:19CV132

               MEMORANDUM OPINION AND ORDER GRANTING
       PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 22]

strained or philosophical sense.” Polan v. Travelers Ins. Co., 192

S.E.2d 481, 484 (W. Va. 1972); see also Syl. Pt. 9, Cherrington,

745 S.E.2d at 511.

                              IV. DISCUSSION

     ALPS contends that, under the plain and unambiguous terms of

the Policy, it not required to defend or indemnify Murphy for any

claim arising out of the lost settlement in the United Bank case

(Dkt. No. 22). Basing its argument on four separate provisions of

the Policy, it contends that there is no genuine issue of material

fact regarding the lack of coverage. In response, Murphy argues

that (1) ALPS does have a duty to defend or indemnify under the

Policy; (2) additional parties and insurance policies are necessary

for deciding this case; (3) and factual disputes make discovery

necessary and summary judgment premature (Dkt. No. 24 at 14).

     As a threshold matter, Murphy’s contention that the Court must

consider    additional     parties   or   insurance    policies      is   both

procedurally    improper    and   lacks   merit.   Following   the    Court’s

determination on November 20, 2019 that discovery is not necessary

in this case (Dkt. No. 21), Murphy never moved for leave to join

additional parties or take discovery. Fed. R. Civ. Pro. 19, 20,

56(d). See Pisano v. Strach, 743 F.3d 927, 931 (4th Cir. 2014)


                                     10
Case 1:19-cv-00132-IMK Document 26 Filed 07/20/20 Page 11 of 22 PageID #: 280



ALPS v. MURPHY                                                     1:19CV132

               MEMORANDUM OPINION AND ORDER GRANTING
       PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 22]

(upholding denial of a Rule 56(d) motion following a district

court’s determination that there was no need for discovery and when

information would not create a genuine issue of material fact).

Moreover, there are no other parties to the Policy contract or

other contracts related to the discrete issue of whether the Policy

provides coverage for the lost settlement payment in the underlying

dispute.

       Murphy’s argument that summary judgment is premature also

fails because no disputed facts are material. Although Murphy

disputes the existence of a settlement agreement in the United Bank

case and is currently appealing the issue, whether or not there is

an agreement is immaterial to the question of coverage presented.

It is only relevant that Murphy believed the agreement to be valid

when he forwarded wire instructions to execute the settlement

payment, which is now lost. It is telling that Murphy, pursuant to

the Policy, notified ALPS of what he reasonably expected to be the

basis of a claim by United Bank (Dkt. No. 1-5 at 7).

       In addition, Murphy’s contentions that ALPS may not rely on

George’s assertions that he did not provide Murphy with inaccurate

wire   instructions   and   that   Murphy   had   a   duty   to   verify   the

instructions is unavailing (Dkt. No. 24 at 2-3). The question


                                     11
Case 1:19-cv-00132-IMK Document 26 Filed 07/20/20 Page 12 of 22 PageID #: 281



ALPS v. MURPHY                                                    1:19CV132

               MEMORANDUM OPINION AND ORDER GRANTING
       PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 22]

rather is whether George’s allegations, which Murphy reported to

ALPS as the basis for a potential claim, lead to an interpretation

that the claim is covered. Pitrolo, 342 S.E.2d at 160 (emphasis

added); see also Liberty Univ., Inc. v. Citizens Ins. Co. of Am.,

792 F.3d 520, 529 (4th Cir. 2015) (stating that an insurance has no

duty to defend if the insurer would not be liable under its

contract for any judgment based upon the allegations). Accordingly,

although the Court views the evidence in the light most favorable

to Murphy, no where in the record has he provided even a scintilla

of evidence establishing that the wire instructions came from

George or that he did not have a duty to verify the instructions

before forwarding them on to the Fulton Bank. Further, as discussed

below, the Court need not adjudicate the underlying facts in

deciding coverage.

     No further discovery, fact-finding, parties, or insurance

policies are necessary to make a determination of whether the

Policy ALPS issued to Murphy covers the loss at issue in the

underlying dispute Murphy reported to ALPS. Accordingly, the Court

will proceed to consider ALPS’s motion for summary judgment (Dkt.

No. 22).




                                     12
Case 1:19-cv-00132-IMK Document 26 Filed 07/20/20 Page 13 of 22 PageID #: 282



ALPS v. MURPHY                                                    1:19CV132

                 MEMORANDUM OPINION AND ORDER GRANTING
         PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 22]

     A.      Exclusion 3.H Precludes Coverage

     ALPS argues that the Policy does not afford coverage for the

claim Murphy reported under Exclusion 3.H, which states that the

Policy does not apply to:

     “ANY CLAIM ARISING FROM OR IN CONNECTION WITH . . . [a]ny
     conversion, misappropriation, wrongful disbursement,
     improper commingling or negligent supervision by any
     person of client or trust account funds or property, or
     funds or property of any other person, held or controlled
     at any time by an Insured in any capacity or under any
     authority, including any loss or reduction in value of
     such funds or property.

Dkt. No. 1-5 at 16.2

     The language of Exclusion 3.H is quite broad, encompassing any

claim either “arising from” or “in connection with” certain actions

“by any person,” not only the insured. Id. Indeed, other district

courts and the Fourth Circuit have interpreted such an exclusion

broadly. See Minn. Lawyers Mut. Ins. Co. v. Antonelli, Terry, Stout



     2
       The Policy’s insuring agreement states, in relevant part,
(Dkt. No. 1-5 at 8):

     A.      COVERAGE

     Subject to the limit of liability, exclusions, conditions
     and other terms of this Policy, the Company agrees to pay
     on behalf of the Insured all sums (in excess of the
     Deductible amount) that the Insured becomes legally
     obligated to pay as Damages, arising from or in
     connection with A CLAIM FIRST MADE AGAINST THE INSURED
     AND FIRST REPORTED TO THE COMPANY DURING THE POLICY
     PERIOD[.]


                                     13
Case 1:19-cv-00132-IMK Document 26 Filed 07/20/20 Page 14 of 22 PageID #: 283



ALPS v. MURPHY                                                      1:19CV132

               MEMORANDUM OPINION AND ORDER GRANTING
       PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 22]

& Kraus, LLP, 472 F. App’x 219, 223 (4 th Cir. 2012) (“The phrase

‘in connection with’ is a common insurance phase that is given

particularly broad scope.”); Account Res., Inc. v. Hiscox, Inc.,

No. 3:15-cv-01764, 2016 WL 5844465, *1-2 (D. Conn. Sept. 30, 2016)

(holding that a similar provision excluded a claim “regardless of

who has done the thieving or misappropriating” because the phrase

“arising out of . . . contemplates that the causal connection

between the claim and a theft or misappropriation may well be an

indirect one, and that in turn suggests that the exclusion may

apply to wrongful conduct by third parties that goes undetected and

unexposed by an [insured]”).

     Here, it is undisputed that loss of the settlement payment

arose from Murphy’s email forwarding to Fulton Bank the incorrect

wire instructions, and resulted in the ultimate loss of the

settlement funds. This establishes a casual connection between any

claim for the lost funds and a misappropriation of the funds

regardless of who sent Murphy the inaccurate wire instructions or

if third parties also were involved. Accordingly, any claim against

Murphy by Parmer or United Bank regarding the lost payment is

connected to a “misappropriation” or “wrongful disbursement” of the

settlement funds “by any person,” whether or not that person is

Murphy (Dkt. No. 1-5 at 16).

     Murphy’s    argument    that   Exclusion    3.H   does   not   preclude

                                     14
Case 1:19-cv-00132-IMK Document 26 Filed 07/20/20 Page 15 of 22 PageID #: 284



ALPS v. MURPHY                                                    1:19CV132

                 MEMORANDUM OPINION AND ORDER GRANTING
         PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 22]

coverage because he did not have “actual, apparent, direct, or

indirect control” over the lost settlement funds is unavailing.

Although control is not defined in the Policy, the Court must give

effect to the plain meaning of language in an insurance contract.

Cherrington, 745 S.E.2d at 511. As such, control is defined as “the

power or authority to manage, direct, or oversee” or the “power or

authority to guide or manage.” Control, Black’s Law Dictionary

(11th ed. 2019); Control, Merriam-Webster Collegiate Dictionary,

Merriam Webster, https://www.merriam-webster.com/dictionary/control

(last visited July 14, 2020).

     The    Court   rejects   Murphy’s    argument   that   Parmer   “alone”

directed the wire transfer because Murphy was not an authorized

account holder nor held power of attorney over her account. (Dkt.

No. 24 at 6-7).3 Although it is unlikely that Fulton Bank would

have transferred Parmer’s funds without her approval, Murphy does

not deny his involvement insofar as he provided Fulton Bank with

the incorrect wire instructions, with Parmer’s permission, and that

Fulton Bank followed those instructions when it transmitted the

settlement payment. Moreover, the Policy states that the control

may be “at any time” and “in any capacity or under any authority”



     3
       Notably, the policy requires that client finds be “held or
controlled” by Murphy. This language is plainly disjunctive and
ALPs does not contend that Murphy held the funds.

                                     15
Case 1:19-cv-00132-IMK Document 26 Filed 07/20/20 Page 16 of 22 PageID #: 285



ALPS v. MURPHY                                                    1:19CV132

               MEMORANDUM OPINION AND ORDER GRANTING
       PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 22]

(Dkt. No. 1-5 at 16). Consequently, it is clear that because Murphy

had the power and authority to direct the settlement payment during

the time when he received and forwarded the instructions to Fulton

Bank, he controlled his client’s funds.

     This conclusion is in accord with the holdings in other

declaratory    judgment   actions    where   courts   have   held   that   a

defendant exercises control over funds by directing that they be

wired. See, e.g., Attorney Liab. Prot. Soc’y, Inc. v. Whittington

Law Assoc., PLLC, 961 F. Supp. 2d 367, 373 n.3 (D.N.H. 2013)

(“[S]everal courts have concluded that one exercises control over

funds by directing that they be wired.”). Therefore, there is no

genuine dispute that the broad language of Exclusion 3.H prevents

the applicability of the Policy to potential claims against Murphy.

     D.    Exclusion 3.I Precludes Coverage

     ALPS further argues that summary judgment is warranted because

a separate exclusion (“Exclusion 3.I”) also precludes coverage.

Exclusion 3.I states that the Policy does not apply to “ANY CLAIM

ARISING FROM OR IN CONNECTION WITH . . . [a]ny dispute over fees or

costs, or any Claim that seeks, whether directly or indirectly, the

return, reimbursement or disgorgement of fees, costs, or other

funds or property held or controlled at any time by an Insured[.]”

(Dkt. No. 1-5 at 16). Here, again, the Policy’s language is broad

and, because it emphasizes the relief requested, would apply to any

                                     16
Case 1:19-cv-00132-IMK Document 26 Filed 07/20/20 Page 17 of 22 PageID #: 286



ALPS v. MURPHY                                                    1:19CV132

                 MEMORANDUM OPINION AND ORDER GRANTING
         PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 22]

request by Parmer or United Bank for return or reimbursement of the

lost settlement payment which Murphy controlled.

     Murphy contends, in summary fashion, that this exclusionary

language should be strictly construed against ALPS and that,

because this is an “intentional acts” exclusion, he may only be

denied coverage if he committed an intentional act and expected or

intended the specific resulting damage (Dkt. No. 24). But his bare

citations in support of these arguments provide no support for

these contentions or reason for the Court to find the exclusion

inapplicable. Neither the language of the policies at issue in the

cases he cites nor the factual underpinnings of the disputes are

similar to the case here.4      Accordingly, for the same reasons that

Exclusion    3.H   precludes   coverage,     the   Court    concludes   that

Exclusion 3.I does as well.

     C.      Loss of the Settlement Payment          Does   Not Constitute
             “Damages” Under the Policy

     ALPS nexts contends that summary judgment is proper because

any claim against Murphy for the lost settlement payment is

excluded from the definition of damages under the Policy. The

     4
       The first case Murphy cites involved an exclusion for care,
custody, and physical control of a partially-built house that
caught on fire. National Mut. Ins. Co. v. McMahon & Sons, Inc., 177
W. Va. 734, 356 S.E.2d 488 (1987). The second involved an
intentional tort exclusion’s application to the alleged sexual
misconduct of an insured minor. W. Va. Fire & Cas. Co. v. Stanley,
216 W. Va. 40, 602 S.E.2d 483 (2004).

                                     17
Case 1:19-cv-00132-IMK Document 26 Filed 07/20/20 Page 18 of 22 PageID #: 287



ALPS v. MURPHY                                                       1:19CV132

                MEMORANDUM OPINION AND ORDER GRANTING
        PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 22]

Policy’s insuring agreement provides coverage for sums that ALPS

“becomes legally obligated to pay as Damages, arising from or in

connection with a claim” (Dkt. No. 1-5 at 8). The Policy defines

damages as any “[m]onetary award by way of judgment or final

arbitration, or any settlement” and specifically excludes from the

definition of damages:

       6. Restitution, reduction, disgorgement, or set-off of
       any fees, costs, consideration or expenses paid to or
       charged by an Insured, or any other funds or property of
       any person or entity presently or formerly held or in any
       manner directly or indirectly controlled by an Insured;
       [or]

       7. Injury or damage to, destruction of, loss of, or loss
       of use of any funds property.

Id.    at   11-12      (“Definition    2.H.6”    and   “Definition     2.H.7,”

respectively).

       Here, the plain language of the Policy once again establishes

that ALPS is entitled to judgment as a matter of law. As to

Definition 2.H.6, restitution is not defined in the Policy, but its

common meaning is the “return or restoration of some specific thing

to    its   rightful    owner   or    status.”   Restitution,      Black’s   Law

Dictionary (11th ed. 2014). The term funds is commonly defined as

“[a] sum of money or liquid assets established for a specific

purpose,” Fund, Black’s Law Dictionary (11th ed. 2014). Any claim

by Parmer or United Bank against Murphy for the return of the lost

settlement     money––which     was    established     for   the   purpose   of

                                        18
Case 1:19-cv-00132-IMK Document 26 Filed 07/20/20 Page 19 of 22 PageID #: 288



ALPS v. MURPHY                                                      1:19CV132

               MEMORANDUM OPINION AND ORDER GRANTING
       PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 22]

performing     under    the   alleged      April   4,    2019       settlement

agreement––would, therefore, not be considered damages under the

Policy. Further, Definition 2.H.7 is also a plain and unambiguous

exception to coverage because a claim for the settlement payment,

which was undisputably lost to an unknown actor, would clearly be

categorized as a “loss of . . . any funds property.” (Definition

2.H.7).

     Murphy argues that excluding the lost settlement payment from

the definition of damages would permit ALPS to deny coverage in

“practically every imaginable instance,” resulting in an insurance

agreement that is “void and in violation of public policy” (Dkt.

No. 24 at 8). This argument fails because there are undoubtedly

instances where a professional liability claim for damages does not

include the loss of money or property. The Court need look no

further than the Policy itself, which provides that damages include

other monetary awards by way of judgment or final arbitration, or

any settlement, as well as civil liabilities imposed under § 813(a)

of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692k(a)

(Dkt. No. 1-5 at 11). Murphy’s argument lacks merit, and he has

failed to give the Court a reason to declare the entire Policy void

or in violation of public policy.

     Murphy    also    contends   that    Definition   2.H.6   is   ambiguous

because it does not include the phrase “any person” found in

                                     19
Case 1:19-cv-00132-IMK Document 26 Filed 07/20/20 Page 20 of 22 PageID #: 289



ALPS v. MURPHY                                                    1:19CV132

               MEMORANDUM OPINION AND ORDER GRANTING
       PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 22]

Exclusion 3.H. He argues that this should lead the Court to an

interpretation that the Policy excludes as damages only those funds

actually under the control of or lost by an insured (Dkt. No. 24 at

10). Once again, because Murphy controlled the settlement funds,

this argument fails. Moreover, as discussed above, Definition 2.H.7

sets forth an even broader exception to the definition of covered

damages. Accordingly, summary judgment is appropriate for the

independent reason that the lost settlement payment is plainly and

unambiguously not considered damages under the Policy.

     D.    Loss of the Settlement Payment is Not a “Claim” Covered
           by the Policy

     Finally, ALPS has no duty to defend or indemnify any claim not

covered under the Policy (Dkt. No. 1-5 at 8). A claim does “not

mean nor does it include any demand, service, or proceeding arising

from or in connection with any actual or alleged:”

      5. Theft, unauthorized use or misuse of any login
      information, access information or identification, or
      personally identifiable information including, but not
      necessarily limited to, any password, username, social
      security number or other code or identifier intended for
      use in accessing any Computer System, account, website
      or the internet[.]

Id. at 10 (“Limitation 2.C.5”).

     Although the Fourth Circuit has not interpreted this language

in a case involving fraudulent wire instructions, the Court turns

once again to the plain language of the Policy in its determination


                                     20
Case 1:19-cv-00132-IMK Document 26 Filed 07/20/20 Page 21 of 22 PageID #: 290



ALPS v. MURPHY                                                             1:19CV132

               MEMORANDUM OPINION AND ORDER GRANTING
       PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 22]

that Limitation 2.C.5 applies and precludes coverage. ALPS alleges

that a criminal actor or actors orchestrated a fraudulent wire

transfer     by    accessing     George’s         email   account,   without     his

permission, and sending the “bogus” wire instructions from his

email address, sgeorge@gandlaw.com (Dkt. No. 1-4). This action was

undertaken        without     George’s          authority,     meaning     it    was

“unauthorized.”      It     further   was        an   unauthorized   use    of   his

“personally identifiable information,” that is, his exact email

account and address, unbeknownst to Murphy.

     Murphy makes much of the fact that this limitation is based on

George’s assertion that he did not send the fraudulent wire

instructions, arguing that “there is simply not one single fact”

that confirms George’s assertion (Dkt. No. 24 at 13). As discussed

earlier,    however,      this   argument         fails   because,   in    deciding

coverage, the Court need not adjudicate the underlying facts. West

Virginia Fire & Cas. Co. v. Stanley, 602 S.E.2d 483, 490 (W. Va.

2004) (citing Corder v. William W. Smith Excavating Co., 556 S.E.2d

77, 80 (W. Va. 2001).

     ALPS    clearly        alleges   an        unauthorized   use   of    George’s

personally identifiable information (Dkt. No. 1 at 3). As well,

Limitation 2.C.5 clearly states that a claim does not include any

demand “arising from or in connection with any actual or alleged”

unauthorized use (Dkt. No. 1-5 at 10) (emphasis added). That Murphy

                                           21
Case 1:19-cv-00132-IMK Document 26 Filed 07/20/20 Page 22 of 22 PageID #: 291



ALPS v. MURPHY                                                    1:19CV132

               MEMORANDUM OPINION AND ORDER GRANTING
       PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 22]

may ultimately be successful in appealing the Circuit Court’s order

enforcing the settlement agreement, or that United Bank may not

ultimately pursue a claim for the lost settlement payment as Murphy

expects, are inconsequential to the potential insurance claim for

which Murphy has demanded coverage and which forms the basis of the

allegations here. The Court, therefore, concludes that ALPS has no

duty to defend or indemnify Murphy based on the Policy and the

record before it.

                              V. CONCLUSION

     For the reasons discussed, the Court GRANTS ALPS’s motion for

summary judgment (Dkt. No. 22), and DECLARES that it has no duty to

defend or indemnify Murphy on any claims arising out of the loss of

settlement payment.

     It is so ORDERED.

     The Court DISMISSES this case with prejudice. Further, it

DIRECTS the Clerk to enter a separate judgment order in favor of

ALPS, to transmit a copy of this order to counsel of record by

electronic means, and to strike the case from its active docket.

DATED: July 20, 2020.


                                   /s/ Irene M. Keeley
                                   IRENE M. KEELEY
                                   UNITED STATES DISTRICT JUDGE



                                     22
